Filed 4/20/16
                          CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                    DIVISION EIGHT


In re MIA Z. et al., Persons Coming Under        B267041
the Juvenile Court Law.

LOS ANGELES COUNTY                               (Los Angeles County
DEPARTMENT OF CHILDREN AND                       Super. Ct. No. DK05060)
FAMILY SERVICES,

        Plaintiff and Respondent,

        v.

DANIELA Z.,

        Defendant and Appellant.



        APPEAL from orders of the Superior Court of Los Angeles County.
Carlos E. Vasquez, Judge. Affirmed.

        Joseph T. Tavano, under appointment by the Court of Appeal, for Appellant.

        Office of the County Counsel, Mary C. Wickham, County Counsel, Dawyn R.
Harrison, Assistant County Counsel, and Stephen Watson, Deputy County Counsel,
for Respondent.
                            ____________________________
       The juvenile dependency court adjudged two minors to be dependents of the court.
Appellant Daniela Z. (Mother) contends the court’s jurisdiction orders are not supported
by substantial evidence. We affirm.
                                           FACTS
Background
       Mother and Antonio V. (Father)1 are the parents of three children: Destiny Z.,
born in July 2010, now deceased; Mia Z., born in October 2011; and Angel Z., born in
February 2015. Sometime around spring 2014, Mother and Father began living apart, but
maintained a relationship. Mother moved into an apartment with then three-year-
old Destiny and two-year-old Mia.
       At some point during the day on May 12, 2014, Destiny walked away from
Mother’s apartment and ended up about 120 feet away, in a well-trafficked alley fronting
a commercial parking lot. While Destiny was standing in the alley, a heavy metal rolling
gate at the access to the parking lot fell off its track and landed on Destiny, striking her in
the head. Paramedics responded to the scene and transported Destiny to a local hospital,
but doctors could not save her. Destiny was pronounced dead in the mid-afternoon.
The Los Angeles County Department of Children and Family Services (DCFS) Starts
an Investigation
       On May 12, 2014, DCFS received an “Immediate Response” referral involving
possible severe child neglect, apparently from hospital authorities. The reporting party
informed DCFS that Destiny had been crushed to death by an iron gate after Mother had
allowed her to be outside without adult supervision, and requested a risk assessment as to
Mia. DCFS sent an emergency response social worker to Mother’s address the same day,
but no one was home.




1
       Father is not a party to Mother’s appeal.

                                               2
       On May 13, 2014, Los Angeles County Sheriff’s Department Detective Toni
Martinez called in a report to DCFS stating that Destiny’s accident occurred in an alley in
front of a commercial parking lot that was “very far” from Mother’s residence. Further,
Detective Martinez reported that video surveillance showed Destiny and two boys in the
parking lot for several minutes before the accident. The boys began pushing and pulling
on a black metal gate, and, while Destiny was out of the camera’s view, the gate fell over
into the alley where she was apparently standing. Beyond the details of the accident with
the gate, the detective reported that the alley where Destiny had been playing was a high
traffic area through which cars traveled at a high rate of speed. Detective Martinez stated
that she was aware of a child neglect report involving the family in mid-September 2013
for leaving children unsupervised. Detective Martinez stated that it was her belief that
Mother had a history of leaving her children unsupervised.
       After speaking with Detective Martinez, the social worker visited the area where
Destiny had been struck with the gate. The social worker noted that the location of the
accident was at least 120 feet from Mother’s residence in an upstairs apartment. A tenant
in Mother’s apartment complex, Denise D., told the social worker that the alley where
Destiny was killed was very busy during the day and cars often passed through the alley
at a high rate of speed. Denise D. said that on the day the gate fell on Destiny, she saw
Destiny and two boys playing alone. When she heard Destiny’s screams, Denise D. ran
to the scene and tried to lift the gate from Destiny’s body. Denise D. yelled for Mother’s
help, but it took Mother “some time” to arrive.
       The social worker then went to Father’s address where a tenant in his building
(who wished to remain anonymous) reported that Mother, Destiny and Mia had moved
out about a month earlier. The tenant had known the family for many years. He said
there had always been concerns about the parents’ lack of supervision of their children.
The tenant explained that on a daily basis the children were observed by various tenants
to be on the apartment balcony, in the hallways, on the sidewalk, or in the lobby alone
and unsupervised. This typically occurred during daytime hours when Father was at
work and Mother was home with Destiny and Mia. The tenant said he had talked to the

                                             3
parents about the lack of supervision on more than one occasion. Mother would say
things to the effect that she did not know how the children got out of her eyesight. The
social worker learned that the building had several video cameras, and was shown a video
taken in September 2013, when Mia and Destiny left the family apartment, went down
the stairs, and exited through the lobby out onto the street. The tenant said he had several
videos depicting the children wandering around the building unsupervised. When asked
why he kept the videos, the tenant answered that he had almost hit Destiny with his car
once when she “darted into the street.” According to the tenant: “Her parents didn’t
know where she was or what had happened. But that was always the case. There were
several times where the girls [were] in a situation where something tragic could have
happened because their parents did not care.”
       On May 13, 2014, the social worker interviewed Mother and Mia at DCFS’s
Metro North Office. Mother stated that on the day Destiny was killed, she had allowed
the child to play in the hallway with a boy who lived in the building, and, when she went
to check on Destiny, she heard people outside yelling and calling her name. Mother said
she ran downstairs into the alley and saw the gate on top of Destiny. Mother stated that
only about “one minute” had elapsed between the time Destiny went out to the hallway
and the time when Mother began hearing screams. Mother denied allowing her children
to be outside without supervision. When the social worker told Mother there was a video
showing the children walking out of the building unattended, Mother said she must have
been right behind them.
The Dependency Proceedings
       On May 16, 2014, DCFS filed a petition on Mia’s behalf pursuant to Welfare and
Institutions Code section 300,2 subdivision (b) – failure to protect, subdivision (f) –
causing death to a child’s sibling, and subdivision (j) – abuse of sibling. Under all of the
subdivisions, the petition alleged Mother’s lack of parental supervision. At the time of
the filing of the petition, DCFS submitted reports establishing the facts summarized

2
       All further statutory references are to the Welfare and Institutions Code.

                                              4
above. The dependency court detained Mia in foster care, ordered monitored visits for
Mother and unmonitored visits for Father.3
       In July 2014, DCFS submitted a jurisdiction/disposition report detailing further
interviews with those involved in Mia’s case. Detective Martinez said neither parent was
taking responsibility for Destiny’s death, and that Mother blamed the property owner for
having a broken gate that fell on Destiny. Detective Martinez also reported that she had
viewed a video from 2013 showing Destiny and Mia walking alone across a public street
in what appeared to be a cul-de-sac toward a man working on a car who may have been
Father. An anonymous reporter told DCFS that Destiny and Mia regularly would leave
the apartment and go to the balcony, hallways, and the outside of the apartment building,
and were often observed running around the building without supervision, diapers, or
clothes. According to the reporter, a number of tenants had acted to protect the children
when they were outdoors alone, and had confronted Mother about her lack of
supervision.
       Martin B., the parents’ landlord, told DCFS that he often saw Destiny and Mia
wandering around without supervision. He said Mother usually left her door open when
the children were playing outside, but “the supervision was not there.” He also said there
were “many times” when he told Mother that both girls had gone into the apartment of a
single male. Martin B. said that many tenants had brought to his attention the fact that
the children were not being supervised. When asked how many times he saw that the
children were not being supervised, Martin B. replied, “at least 20 times.” He added that
he once found the children on the fire escape stairs, which was extremely dangerous
because the family lived on the third floor.
       Tony B., who managed the family’s apartment building until 2012, told DCFS he
noticed the parents were not adequately supervising the children, which he brought to
Mother’s attention two or three times. He often saw Destiny at the top of the third floor
staircase while mother was inside cooking with the door open. Tony B. described one

3
       On June 5, 2014, the court ordered monitored visits for Father. As noted above,
Father is not involved in the current appeal.

                                               5
incident where Destiny and Mia made it all the way to the emergency exit of the building,
which had a large hole to the first floor. He took the children back to Mother’s apartment
and explained the risk that the girls could fall into the hole.
       During the parents’ further interviews, Mother denied ever placing the children at
any risk, and claimed she was providing adequate care. She said that many of the
children in the apartment complex played outside and other parents would supervise her
children. Father said he and Mother had come to believe that Destiny’s death was her
“destiny,” and added that accidents can “happen in a breeze and there are accidents that
can’t be prevented.” Father stated that, regardless of what had happened, he knew that
Mother was a “great mother,” and that he “was grateful to having [sic] his children have
such a great mother.”
       Mother and Father had enrolled in parenting classes. They had been arriving
together to the Foster Family Agency for visits with Mia, although their visits were
separate.
       In November 2014, DCFS reported that Mother and Father had nearly completed a
20-session parenting class. They were also attending individual grief and loss
counseling. Mia was participating in therapy on a weekly basis, and the parents attended
consistently as collaterals and were receptive to the services offered to them.
       In December 2014, the dependency court conducted a jurisdiction hearing over
several days. Alfonso P. testified that he was the reporting party who had wanted to
remain anonymous when he spoke with the social worker on May 13, 2014, the day after
Destiny’s death. Alfonso P. had been manager at Father’s apartment building for the last
two years. In May 2012, he had to run and grab Mia after she tripped and started rolling
down the stairs of the building. On another occasion, he witnessed the children going up
“the roof staircase” while no one was watching them. There had been “a few times”
when he saw the children walking in the hallways with no supervision, including once
when they were walking near the second floor stairs. Alfonso P. had watched a video
where Mia and Destiny were crossing a dead-end street unaccompanied toward Father,
who was fixing his car on the other side of the street.

                                               6
       Martin B., the owner of Father’s apartment building, testified that he once saw
Mia and Destiny unattended at the building’s third floor fire escape, and had seen them
wandering unsupervised around the complex more than five times. “More than a few
times,” he expressed his concern to the parents that the girls were not being supervised.
       On December 18, 2014, the lawyers for the parties presented arguments to the
dependency court. As to section 300, subdivision (f), Mia’s appointed counsel argued
that DCFS had failed to prove that Mother’s failure to supervise Destiny was a “cause” of
her death, and that the petition should be sustained under section 300, subdivision (b), but
not subdivision (f). Mother’s appointed counsel and Father’s appointed counsel argued
that the proceedings should be dismissed because Mia was not then, seven months after
Destiny’s death, at risk of harm. The dependency court sustained the section 300 petition
under subdivisions (b), (f), and (j), and ordered DCFS to provide the parents with family
reunification services. At the parents’ request, the court continued proceedings for a
contested disposition hearing.
       In February 2015, DCFS filed a report indicating that Mother had completed the
20-session parenting class in November 2014, and Father had completed 17 of 20
sessions. The parents had been attending Mia’s therapy appointments.
The Second Petition
       In February 2015, Mother gave birth to a new child, Angel Z., and DCFS filed an
immediate section 300 petition on the child’s behalf alleging that he was at risk of harm
from Mother’s inadequate parental supervision. The dependency court detained Angel.
The court ordered DCFS to verify that Mother was not living with Father.
       At a hearing in mid-February 2015, Mother’s counsel informed the dependency
court that Mother was not living with Father. In March 2015, DCFS filed a report
indicating that, in late February 2015, Father had represented that Mother did not live at
Father’s apartment, but they were still in a relationship.




                                              7
The Disposition Hearing as to Mia, and Jurisdiction and Disposition as to Angel
       In March 2015, DCFS reported that Mother and Father arrived and left their visits
with the children together. At a hearing on March 4, 2015, the dependency court ordered
continued monitored visits for Father, and reminded him that he was not to act as monitor
for Mother’s visits. The court continued the proceedings to April 15, 2015.
       In April 2015, DCFS reported that the social worker’s voicemail had recorded a
message from Father’s cellular telephone on March 24, 2015. During the message,
Mother could be heard telling Father that they needed to meet someplace where they
were not known in order to prevent DCFS from asking anyone if they had been seen
together. The social worker opined that Mother still lacked parenting skills, including an
understanding of child development, and still did not recognize her accountability for her
role in Destiny’s death. Father seemed to minimize Mother’s role in Destiny’s death, was
dependent on Mother, and focused on Mother’s wishes instead of reunification with their
children. The social worker believed Father would likely allow Mother to have unlimited
access to their children.
       On April 15, 2015, the dependency court adjudged Angel to be a dependent of the
court under section 300, subdivisions (f) and (j). As to the issue of disposition of both
children, Father’s counsel argued that Father should be dismissed from the proceedings,
and that the children should be released to Father’s custody and care. Mother’s counsel
argued that the proceedings should be dismissed, and that the children should be returned
to Mother. The children’s counsel argued that Father should be dismissed from the
proceedings, and that the children should be released to Father’s custody and care.
       The dependency court removed Mia and Angel from Mother’s custody and care,
and ordered them placed with Father. The court granted Mother monitored visits, on the
condition that Father was not to monitor Mother’s visits. The court ordered Mother to
participate in counseling to address case issues.
       Mother filed a timely notice of appeal.




                                             8
                                       DISCUSSION
I.     Section 300, subdivision (f) –– the Causation Issue
       Section 300, subdivision (f), authorizes the dependency court to take jurisdiction
over a child when the evidence establishes that the child’s parent “caused the death of
another child through abuse or neglect.” A finding of a current risk to a surviving child
is not required. (See In re Ethan C. (2012) 54 Cal.4th 610, 637-639 (Ethan C.).)
Subdivision (f) reflects the Legislature’s apparent determination that a parent’s
“neglectful or abusive responsibility for a child fatality may inherently give rise to a
serious concern for the current safety and welfare of living children under the
parent’s . . . care, and may thereby justify the juvenile court’s intervention on their behalf
without the need for separate evidence of findings about the current risk of such harm.”
(Ethan C., supra, 54 Cal.4th at p. 638.)
       Mother contends the evidence is not sufficient to support the dependency court’s
jurisdictional finding under section 300, subdivision (f) because, while it undisputedly
showed a lack of parental supervision at the time of Destiny’s death, it did not show that
this lack of parental supervision “caused” Destiny’s death within the meaning of section
300, subdivision (f) in that it did not show that the lack of parental supervision was a
“substantial factor” in causing the child’s death. Here, Mother “submits that . . . Destiny
would have been killed by the gate falling on her even if [Mother] was with her in the
parking lot.” Pressing this proposition further, Mother asserts that DCFS’s case for
dependency jurisdiction under subdivision (f) rested on a theory that Mother “should
never have allowed Destiny to play in a busy commercial alley containing numerous
potential dangers,” but that this theory is flawed because it “presuppose[d] that it was
obvious the metal gate would fall off its track, and there was no evidence presented to
support that.” We find Mother’s causation-based argument unpersuasive.




                                              9
       A dependency court’s jurisdictional findings are reviewed under the substantial
evidence test. (In re Matthew S. (1996) 41 Cal.App.4th 1311, 1318.) Under this test, we
resolve all conflicts in the evidence, and indulge all reasonable inferences that may be
derived from the evidence, in favor of the court’s findings. (In re Savannah M. (2005)
131 Cal.App.4th 1387, 1393.)
       Mother’s causation argument fails because it is based on a false predicate, namely,
that jurisdiction under section 300, subdivision (f) must be viewed as based on Mother’s
neglectful parental supervision in that she “allowed Destiny to play in an alley” without
any parental supervision. In actuality, Mother’s neglect was that she allowed her three-
year-old child to walk away unattended from the family home, thus exposing her to
dangers of all kinds. That is, she did not keep an eye on her child at the family home in
the first instance.
       A parent’s neglectful conduct may be found to have caused a child’s death within
the meaning of section 300, subdivision (f) under the following test, which appears to be
borrowed largely from tort principles: “One’s wrongful acts or omissions are a legal
cause of injury if they were a substantial factor in bringing it about. [Citations.] If the
actor’s wrongful conduct operated concurrently with other contemporaneous forces to
produce the harm, it is a substantial factor, and thus a legal cause, if the injury, or its full
extent, would not have occurred but for that conduct. Conversely, if the injury would
have occurred even if the actor had not acted wrongfully, his or her conduct generally
cannot be deemed a substantial factor in the harm. [Citations.]” (Ethan C., supra, 54
Cal.4th at p. 640.)
       Here, the evidence supports a finding that, if Mother had not neglectfully allowed
Destiny to walk away from the family home unattended, then she would not have been
crushed to death by the falling gate. Mother’s neglect in allowing Destiny to walk away
from the family home unattended was a substantial factor, along with Destiny’s own
locomotion, and along with the children who pushed down the gate, in causing her death.
Mother’s argument that it was “not foreseeable that a child would be out playing and be
crushed by a metal gate falling off its tracks” focuses too much on the end event causing

                                               10
Destiny’s death, and ignores that there may be multiple concurrent causes of an end
event. (Ethan C., supra, 54 Cal.4th at p. 640.) Mother’s causation argument fails
because it overly focuses on the specific instrumentality of Destiny’s death, the falling
gate, and ignores that Mother’s conduct put Destiny on the path to be in the place where
that instrumentality was ultimately applied. In answering the question of what elements
contributed to cause Destiny’s death, it is appropriate to look at the entire chain of events
leading to her death, not merely the final event directly causing her death. Here, the
evidence in the record supports a finding that there was a causal connection between
Mother’s neglectful conduct and Destiny’s death because, contrary to Mother’s argument
in her opening brief on appeal, we can indeed say that Destiny’s death would not have
occurred had Mother not neglectfully allowed Destiny to wander away from home.
The evidence in the record supports a finding of factual, “but for,” causation between
Mother’s negligent supervision and her daughter’s death.4
       The cases discussed in Mother’s opening brief on appeal do not persuade us to
reach a different conclusion. In In re A.M. (2010) 187 Cal.App.4th 1380, the Court of
Appeal found the evidence was sufficient to support the dependency court’s finding that a
father caused the death of an infant by neglect. There, the evidence showed that father
heard his infant child struggling to breathe, knew the child was not breathing normally,
knew that a newborn lying on the stomach was at risk, and still took no action. (Id. at
p. 1389.) Here, Mother argues her situation is different because the evidence did not
show that she knew there was a danger in the alley. We reiterate that Mother’s argument
is not persuasive because it focuses too much on the end events in Destiny’s death.
It cannot be doubted that a parent knows that allowing a three-year-old child to roam

4
        While she may not expressly say as much in her opening brief, we understand
Mother to be proposing that, at some point along a factual causation continuum, a court
should step in and rule –– as a matter of law –– that an end event is simply too remote to
allow for a finding of causation. In other words, she wants us to find no “proximate
causation” as a matter of law. We reject Mother’s argument based on our reading of
Ethan C., supra, 54 Cal.4th at page 640. The issue of causation within the meaning of
subdivision (f) involves a determination whether a parent’s conduct was a substantial
factor, factually, in bringing about a child’s death. Here, it was.

                                             11
away from the family home unattended places the child at risk, including a risk of death.
Taken to its logical conclusion, Mother’s argument would posit that, had Destiny been hit
by a car, there would be no causation because Mother did not know that a car would hit
the child. We simply are not willing to accept such a proposition. The issue is not
whether Mother knew the exact instrumentality that posed a risk to Destiny, but whether
Mother should have appreciated the risk of death to which she exposed Destiny by letting
her roam the streets unattended.
       In J.M. v. Superior Court (2012) 205 Cal.App.4th 483, the Court of Appeal found
the evidence was sufficient to support the dependency court’s finding that a mother
caused the death of her child. There, the evidence showed that mother lived in a culture
of illegal drugs, permitted and used drugs in the family home in the presence of children,
and failed to secure drugs to prevent children from having access to the drugs. Mother’s
conduct was a substantial factor in causing the child’s death from ingesting narcotics.
(Id. at p. 488.) Again, we do not view Mother’s circumstances to be so different as to
defeat causation. When Mother allowed Destiny to roam the streets unattended, she
exposed her child to a risk at least as real as the parent in J.M. did by allowing her child
to be exposed to dangerous drugs.
       In Los Angeles County Dept. of Children & Family Services v. Superior Court
(2012) 211 Cal.App.4th 13, Division Three of our court granted a petition for writ of
mandate upon finding that the dependency court erred in declining to take jurisdiction
under section 300, subdivision (f). Division Three found that the evidence was sufficient
to support a finding that a father caused the death of his child. There the evidence
showed that, but for father’s failure to seek immediate medical care for his 20-month-old
daughter who had obvious effects of severe but treatable injuries, including bruises all
over her body, the child would not have died. Here, as we have explained above, we find
that, but for Mother allowing Destiny to roam the streets unattended, the child would not
have died.




                                             12
II.    Section 300, subdivision (b) –– the Current Risk of Harm Issue
       Mother contends the evidence is insufficient to support the dependency court’s
jurisdictional findings under section 300, subdivision (b) because the evidence did not
prove that Mia and Angel were at a “current risk of harm” as of the date of the
jurisdictional decisions. Here, Mother argues that there was no evidence that Mia or
Angel had suffered any harm leading up to the dates of the jurisdiction findings, and with
the children with living with Father. In short, Mother asserts: “[T]here was no current
risk that Mia or Angel would suffer harm by any lack of supervision by [Mother].”
       Having found that the dependency court correctly exercised its jurisdiction under
section 300, subdivision (f) we need not explore whether another ground for jurisdiction
exists. Only one jurisdictional finding is required for the dependency court to assert
jurisdiction over a child. (See In re Ashley B. (2011) 202 Cal.App.4th 968, 979 [“As long
as there is one unassailable jurisdictional finding, it is immaterial that another might be
inappropriate”]; and see also In re Tracy Z. (1987) 195 Cal.App.3d 107, 112-113.)
III.   Section 300, subdivision (j) –– Sibling Abuse
       Mother contends the evidence is insufficient to support the dependency court’s
jurisdictional finding under section 300, subdivision (j) because the evidence failed to
show that the conduct which caused harm to Destiny was likely to reoccur as to Mia or
Angel. We reiterate that, having found that the dependency court correctly exercised its
jurisdiction under section 300, subdivision (f) we need not explore whether another
ground for jurisdiction exists. (In re Ashley B., supra, 202 Cal.App.4th at p. 979; In re
Tracy Z., supra, 195 Cal.App.3d at pp. 112-113.)
IV.    Disposition
       Mother argues: “Because the subsequent disposition orders flowed from the
[dependency] court’s finding of jurisdiction, the disposition orders should be reversed as
well.” Having ruled that the dependency court correctly exercised its jurisdiction under
subdivision (f) we will not reverse the court’s disposition orders.




                                             13
                                  DISPOSITION
     The dependency court’s jurisdiction and disposition orders are affirmed.
     CERTIFIED FOR PUBLICATION




                                              BIGELOW, P.J.
We concur:


                  RUBIN, J.




                  FLIER, J.




                                         14